FILE COPY




JIM R. WRIGHT
 CHIEF JUSTICE
                                              Court of Appeals                                       SHERRY WILLIAMSON
                                                                                                               CLERK


MIKE WILLSON
                                             Eleventh District of Texas                                 TELE: 254/629-2638
 JUSTICE                                        100 WEST MAIN STREET, SUITE 300                         FAX: 254/629-2191
                                                          P. O. BOX 271                            sherry.williamson@txcourts.gov
JOHN M. BAILEY
 JUSTICE                                             EASTLAND, TEXAS 76448                            www.txcourts.gov/11thcoa

                                                       August 3, 2017

             Jennifer A. Habert, District Attorney               Carl Lopez Anchondo
             Baylor County                                       TDCJ #00646402
             101 S. Washington Street                            Stringfellow Unit
             Seymour, TX 76380                                   1200 FM 655
             * DELIVERED VIA E-MAIL *                            Rosharon, TX 77583

             RE:    Appellate Case Number: 11-17-00195-CR
                    Trial Court Case Number:   3493
             Style: Carl Lopez Anchondo v. The State of Texas

                    The Court has this day DISMISSED the appeal in the above cause.

                    Copies of the Court's opinion and judgment are attached.

                    Appellant is advised that a Petition for Discretionary Review may be filed with the Clerk,
             Court of Criminal Appeals, Austin, Texas. No copy is required for the Eleventh Court of
             Appeals.

                                                                             Respectfully yours,



                                                                             Sherry Williamson, Clerk

             cc:   Bobby Burnett, Judge (DELIVERED VIA E-MAIL)
                   Lisa Cypert, District Clerk (DELIVERED VIA E-MAIL)
                   Kelly Moore, Administrative Judge (DELIVERED VIA E-MAIL)